DETAILED ACTION
All of the references cited in the International Search Report have been considered.  None is anticipatory. 
The examiner urges combining claim 7 with claim 1 to facilitate the prosecution.

Objections
The abstract is objected to because of the following informalities:  it should not include phrases that can be implied, such as “disclosxxx”.  Appropriate correction is required.
The drawing is objected to because of the following informalities:  “Fig.1” should be deleted, because the drawing contains only one figure.  Accordingly, “Fig.1” in the specification should be amended as “The/the figure”. Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 7 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claimed ratio lacks of the reference.  For examination purpose, the reference is considered as the total volume of water and organic solvents.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-14 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Unohara et al. (WO 2015046324, US 20160244612 as English equivalent) and evidenced by Senga (US 5126430).
As to claims 1-6 and 8-14, Unohara (abs., claims, examples, 1, 19, 24-30, 39-54, 60, 74-85, 126, 135-136, Table 1) discloses a process of producing polyarylene sulfide (PAS) for molding comprising a dehydration step of obtaining sulfur source by heating sodium hydrosulfide, sodium hydroxide, NMP, water followed by a polymerization step by reaction with p-dichlorobenzene with addition of NMP.  During the dehydration step, the added ratio of water (5.5kg, 306 mol) to NMP (115.5 mol) is 2.6 (Ex.1-2), and the dehydration temperature is 180-260 °C, overlapping with the claimed ranges; the   NaSH is 70 mol, so NMP:NaSH is 115.5/70=1.65.   The molar ratio of p-dichlorobenzene to sulfur is 68.6+2.06/68.6=1.03 (EX 1-2). Sodium acetate can be added during dehydration at 0.01-0.7 per mol of the sulfur source. Water is added 1.5-10 mol per sulfur source after the polymerization, overlapping with the claimed range of claim 13.  During the polymerization step, 94.5 mol of NMP is added, and sulfidizing agent is 68.6 mol. Thus NMP:NaHS is 94.5/68.6=1.37. The PAS can be produced at an exemplary yield 94.5% and washed with deionized water/organic solvent then dried.  One of ordinary skill in the art would obviously recognize to use NMP as the organic solvent for washing, because it dissolves oligomer and monomer residue.  The °C, and the reaction temperature is lowered to 150-250 °C.  The polymerization solvent of NMP is 2.5-4.5 per mol of sulfur source (30), and water in the polymerization is 0.8-3 per mol of sulfur source (43).  Thus, the water/NMP in the polymerization is (0.8/4.5=)0.17-(3/2.5)=1.2, overlapping with the claimed ranges.    It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
Unohara is silent on the water in sulfur source of claim 9.  However, one of ordinary skill in the art would obviously recognize using sodium hydrosulfide hydrate such as well-known NaHS·3H2O (Wikipedia) as equivalent sulfur source to replace NaSH for producing PAS. This is further evidenced by Senga et al. (4:40-68).
The references are silent on the claimed melt flow rate of claim 11.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the Unohara teaches a process using the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. claimed melt flow rate, would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant' s position .
	
	
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 7 is(are) allowable over the closest prior art: Unohara et al. (WO 2015046324, US 20160244612) in proviso the above 112b issue is resolved.
Unohara fails to teach the claimed volume% of the amide based solvent vol% in the dehydration step.
Therefore, claims 7 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766